Citation Nr: 1811541	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-29 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for gout, left great toe.

2.  Entitlement to service connection for hearing loss, right ear.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service with the United States Army from January 1971 to May 1973.  The Veteran is a Vietnam Era Veteran.  The Veteran did not physically serve in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, denying, among other issues, the claims currently on appeal.  Jurisdiction of the claims file is presently with the RO in Montgomery, Alabama.  

In April 2017, the Board issued a decision in the case.  The Decision denied the Veteran's claims for service connection for hearing loss of the left ear, a right shoulder disability, and a right foot infection.  The Board remanded the issues of entitlement to service connection for gout, hearing loss of the right ear, and hypertension.  The Board remanded for the RO to obtain names and addresses of medical providers who treated the Veteran for the aforementioned disabilities, obtain VA medical records, including from the Birmingham VA Medical Center in the 1980s and 1990s, verify periods of ACDUTRA (Active Duty for Training) and INACDUTRA (Inactive Duty for Training), provide VA examinations/opinions for the claimed disabilities on remand and readjudicate the issues on appeal.  

VA sent the Veteran the proper forms for identification of private treatment providers.  See Communication, dated April 2017.  The Veteran called in response that he had no additional information to provide and waived any remaining section 5103 response time.  See VA 21-0820, dated May 2017.  The records from the Birmingham VA Medical Center were obtained, as were the VA examinations for the issues on appeal.  See VA Medical Treatment Records, dated January 1981 through April 1990; VA examinations dated August 2017.  Payment records and requests were submitted to verify periods of ACDUTRA and INACDUTRA.  A supplemental statement of the case (SSOC) was sent to the Veteran in November 2017 at his address of record.  Based upon the foregoing, the Board finds that the directives of the prior remand have been substantially complied with.  See D'Aries v. Peake, 22 Vet App. 97 (2008) (holding that only substantial, and not strict, compliance with terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

The Board has reviewed the electronic records maintained in the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a left rotator cuff disability and tinnitus have been raised by the record in January 2012 and December 2017 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The evidence demonstrates that there was no event, injury, or disease that caused gout of the left great toe during active, or otherwise qualifying, service, nor is there competent evidence of record linking a current disability of gout of the left great toe to military service.

2.  The Veteran's right ear has not met the statutory definition of hearing loss of the right ear during the pendency of the claim.

3.  The evidence demonstrates that there was no event, injury, or disease that caused hypertension during active, or otherwise qualifying, service, nor is there competent evidence of record linking a current disability of hypertension to military service.




	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for gout of the left great toe have not been met.  38 U.S.C. §§ 101, 106, 1101, 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for establishing entitlement to service connection for hearing loss of the right ear have not been met.  38 U.S.C. §§ 101, 106, 1101, 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2017).

3.  The criteria for establishing entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 101, 106, 1101, 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist veteran in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In the February 2017 Informal Hearing Presentation, the Veteran's representative asserted that the Veteran had not received a sufficiently recent VA examination.  Pursuant to the April 2017 Board remand, the Veteran received VA examinations for each of the disabilities remaining on appeal.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Board finds that this issue has been addressed.

Post-remand, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection

Service connection is warranted where the evidence of record established that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting, such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January1, 1947, and a chronic disorder becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in-service, even though there is no evidence of such disease during the period of service.  Presumptive service connection can be established based upon continuity of symptomatology for those chronic diseases set forth in 38 C.F.R. § 3.309(a). 38 C.F.R. §§ 3.307(a)(2)-(3), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).

In order to show a chronic disease in-service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in-service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303 (2017).

With all claims for service connection, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. § 1110 (2012).  The term "active military service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and nay period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C. § 101(24) (2012); 38 C.F.R. § 3.6(a) (2017).  Thus, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C. §§ 101, 106, 1110 (2012); 38 C.F.R. § 3.6 (2017).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ( holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.").

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive , and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (2012); Gilbert, 1 Vet . App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).




	(CONTINUED ON NEXT PAGE)
A.  Gout, Left Great Toe

The Board first turns its attention to the Veteran's claim for service connection for gout of the left great toe.

After a review of the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease that caused gout of the left great toe during active, or otherwise qualifying, service, nor is there competent evidence linking a current diagnosis of gout to a period of military service.  As such, the preponderance of the evidence of record demonstrates that the claim of entitlement to service connection for gout of the left great toe is not warranted.

There is no evidence that the Veteran complained of, or was treated for, gout during his active service in the Army.  See STRs (Service Treatment Records), dated February 1970-April 1973.  In a Reserves enlistment physical in July 1989, the Veteran denied any difficulties with his extremities, affirmatively stating "I am in good health and on no medications."  See STR, dated July 1989.  Therefore, there is no evidence of a chronic disability or associated symptomatology of gout of the left great toe during active military service or a period of training. 

The first mention of gout in the medical evidence comes in 2000, over 25 years after discharge from active service, in which the report stated that the Veteran had gout in his knees and his toes.  See STRs, dated March, April 2000.  The Veteran has a history of subsequent gout flare ups, for which he requires medical intervention, and has continued with this treatment throughout the period on appeal.  See VA Treatment Records, dated December 2004, November 2007.

A gout-specific VA examination was provided to the Veteran in August 2017.  The examiner confirmed the diagnosis of gout; the examiner reviewed x-rays of the affected joints, as well as reviewed specific laboratory markers for gout.  The interview included reports of chronic, severe, aching joint pain of the fingers, toes, knees, and elbows.  The Veteran confirmed the use of medication both daily and for flare-ups.  X-rays of the feet revealed bilateral hallux valgus and bunion deformities, with moderately severe degenerative changes at the great to metatarsophalangeal joints on bilaterally.  A tiny radiopaque density projected at the distal soft tissues/nail of the left great toe.  The examiner opined that it was less likely than not that the Veteran's gout was incurred in or caused by an in-service injury, event or illness.  The opinion was based upon the lack of complaints or diagnosis for gout in-service, and the lack of evidence finding that there was onset or occurrence of the disability as and illness during ACDUTRA or as a result of injury during ACDUTRA or INACTDUTRA.

Based upon the evidence, the Board finds that the Veteran has a current diagnosis of gout.  As such, the Board finds that the first Shedden element is met.

However, the evidence weighs against a finding that the Veteran experienced an in-service incurrence or aggravation of a disease or injury.  

Notably, the August 2017 VA examiner opined that the Veteran's gout was less likely as not incurred in or caused by an in-service injury, event, or illness.  The examiner supported her opinion by her review of the evidence in file, asserting that the Veteran's service treatment records indicated that the Veteran's gout did not have onset during active service.  Medical evidence indicated that his gout was not incurred, during ACDUTRA, nor was there a causal injury during either ACDUTRA or INACDUTRA.  Therefore, it was less likely than not that gout was incurred in or caused by, or during, service.

The Board finds that the August 2017 VA examiner's opinion that the Veteran's gout was less likely than not related to his service is the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  The August 2017 VA examiner's opinion was definitive, based upon a complete review of the Veteran's entire claims file, and in consideration of the Veteran's reported and documented history.  The examiner's opinion also considered findings of an in-person evaluation, including assessment of the Veteran, himself, and radiographic and laboratory evidence.

Moreover, the VA examiner's opinion is consistent with the evidence of record.  Treatment records show the Veteran had no history of gout during his active service with the Army.  See STRs, dated February 1970-April 1973.  Rather, the first objective evidence of gout came in 2000, over 25 years after discharge from active duty.  See STRs, dated March, April 2000; DD-214.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In this case, the absence of any medical evidence of treatment for gout of the left toe or any associated symptomatology for more than 2 decades after separation from service tends to establish that the Veteran's gout was not incurred in or aggravated by active service.

While the Veteran's over-40 PT examination indicated a diagnosis of gout, there is no evidence that this was incurred during periods of ACDUTRA, nor that it was caused by an injury during INACDUTRA.  See STRs, dated July 1989 through March 2000; see also Verification of ACDUTRA/INACDUTRA; DFAS records.

The Board has considered the Veteran's statements about his gout, its inception, and its impact upon his function.  See VA 21-2680, dated January 2012; Correspondence, dated December 2017.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced, such as pain and swelling, and the onset of such symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran is not competent to render an opinion as to the onset or etiology of gout, specifically, because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical opinions regarding his gout.  As such, the Board ascribes more weight to the conclusions of the VA medical professional who concluded that the Veteran's gout was not incurred in or related to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Given that the evidence demonstrates that the Veteran's gout was not incurred in or aggravated by the Veteran's active duty service, it was not an illness or injury incurred during ACDUTRA, nor was it an injury, or due to an injury, caused or incurred during INACDUTRA, the evidence weighs against the finding that there was an in-service incident, injury, or event.  Evidence demonstrates that the Veteran's gout was not diagnosed for many years after separation and there is no competent evidence of record suggesting any etiological relationship between the currently diagnosed gout of the left great toe with military service.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable as to that period.  38 C.F.R. § 4.3 (2017).  For these reasons, the claim of entitlement to service connection for gout of the left great toe is denied.

B.  Hearing Loss, Right Ear

The Board next turns its attention to the Veteran's claim of entitlement to service connection for hearing loss of the right ear.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not currently suffer from hearing loss of the right ear for VA purposes.  As such, service connection is not warranted.  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater.  38 C.F.R. § 3.385 (2017).  Impaired hearing will also be considered to be a disability when the auditory thresholds for at least three of the aforementioned frequencies are 26 dB or greater.  Id.  In the alternative, impaired hearing will be considered a disability when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

As noted above, service connection based on any theory of entitlement is not warranted without a current diagnosis.  As with all claims for service connection, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

There is no evidence that the Veteran complained of, or was treated for, hearing loss of the right ear during his active service in the Army.  See STRs, dated February 1970-April 1973.

An enlistment audiological examination in July 1989, revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
5

During the Veteran's Over-40 PT program examination in January 1995, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
20

On the authorized audiological evaluation in March 2000, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
25

In March 2009, the Veteran was seen by VA Audiology for an exam.  He reported noise exposure in both the Army and National Guard.  He reported that this exposure came from firing weapons and firing of engines while working in the motor pool.  Upon evaluation, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
25

Speech audiometry revealed speech recognition ability of 92 percent in the right ear.  The examiner found that the hearing test in the file suggested normal hearing acuity through the year of 1995, when minimal hearing loss was detected in the left ear at the 6000 Hertz level.  Therefore, the examiner opined that the noise exposure from the military did not cause hearing loss in that hearing was normal on the last test.

In August 2017, after a remand from the Board, the Veteran underwent a subsequent VA audiological examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
10
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The examiner opined that the Veteran's hearing sensitivity for pure tone thresholds was within normal limits and speech recognition test results consistent with the puretone findings.  As the Veteran's right ear hearing was found to be within normal limits, she found that it was not at least as likely as not that any hearing loss was caused by or a result of an event in military service.

Based upon a review of the entire record, the Board finds that the evidence weighs against a finding that the Veteran has a current disability of hearing loss of the right ear.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of right ear hearing loss, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

In making this consideration, the Board finds that the VA examination of August 2017 holds the greatest probative weight.  The examiner is a licensed professional, rendering her competent to perform and interpret the diagnostic tests and there is no evidence that she lacks credibility.  The examiner assessed the Veteran in person, and considered not only the results of her singular evaluation, but also the entire file.  Moreover, her opinion is consistent with the vast majority of the evidence of record, including each of the puretone threshold audiograms performed.  Each of these puretone threshold audiograms were within normal limits regarding the Veteran's hearing in his right ear.  Given that the evaluation considered all evidence, including an in person evaluation, and is consistent with the evidence of record, the Board affords this examination great probative weight.

The Board has considered that the Veteran's Maryland CNC Test results in the March 2009 examination was 92 in the right ear, which meets the statutory definition of a hearing disability for VA purposes.  38 C.F.R. § 3.385 (2017).  However, this test result, only two percentage points under the normal threshold, was a singular snapshot in time.  While the examiner is a medical professional, competent and credible in her performance of the examination, this result is inconsistent with the rest of the evidence of record.  Notably, the puretone threshold findings on the same examination were within normal limits.  Given the discrete nature of this examination, and the inconsistency that it has with the rest of the evidence of record, the Board considers this result an outlier and affords it little probative weight.

The Board again recognizes the Veteran's belief that he suffers from hearing loss of the right ear as a result of his active military service.  However, as discussed in the previous section, the evidence of record does not demonstrate that the Veteran has the requisite training or expertise to offer a complex medical opinion.  Hearing loss, for VA purposes, is established by specific testing resulting in specific numerical results.  In the present case, such testing demonstrates that the Veteran does not suffer from hearing loss of the right ear.  The Veteran is not competent to offer an opinion to the contrary.  

As there is no evidence of a current disability of his right ear, service connection for right ear hearing loss must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2017).  For these reasons, the claim is denied.

C.  Hypertension

The Board finally turns its attention to the Veteran's claim for service connection for hypertension.  However, as outlined below, the preponderance of the evidence demonstrates that the Veteran's hypertension did not manifest during, or as a result of, active military service.  As such, service connection is not warranted.  

After a review of the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease that caused hypertension during active, or otherwise qualifying, service.  There is no evidence that the Veteran complained of, or was treated for, hypertension during his active service in the Army.  See STRs, dated February 1970-April 1973.  In an enlistment physical in July 1989, for the purposes of enlistment into the reserves, the Veteran denied any difficulties with hypertension, affirmatively stating "I am in good health and on no medications."  See STR, dated July 1989.  Therefore, there is no evidence of hypertension during active military service or upon separation.  

The first mention of hypertension in the medical evidence comes on an annual medical certificate in March 1990, over 15 years after separation from active service, in which it was asserted that the Veteran was on medication for his blood pressure, and that the Veteran had not been taking his medication regularly.  See VA Treatment Records, dated March 1990.  The Veteran had had normal blood pressure readings seven months prior to this date.  See VA Treatment Records, dated August 1989.  By January 1995, the Veteran's hypertension was under control with medication.  See STRs, dated January 1995.  The Veteran has a history of subsequent medical treatment for hypertension throughout the period on appeal.  See VA Treatment Records, dated November 2007.

A hypertension-specific VA examination was provided to the Veteran in August 2017.  The examiner stated that the Veteran did not have a diastolic blood pressure of predominantly 100 or greater.  She asserted that it was unknown as to whether the initial diagnosis of hypertension was confirmed by blood pressure readings taken two or more times on at least three different days.  Three measurements taken on the date of the examination all demonstrated diastolic blood pressure in excess of 90.  The examiner opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by an in-service injury, event or illness.  The opinion was based upon the lack of complaints or diagnosis for hypertension in-service, and the lack of evidence finding that there was onset or occurrence of the disability as and illness during ACDUTRA or as a result of injury during ACDUTRA or INACTDUTRA.

Based upon the evidence. The Board finds that the Veteran has a current diagnosis of hypertension.  As such, the Board finds that the first Shedden element is met.

However, the competent evidence weighs against a finding that the Veteran experienced an in-service incurrence or aggravation of a disease or injury.  

Notably, the August 2017 VA examiner opined that the Veteran's hypertension was less likely as not incurred in or caused by an in-service injury, event, or illness.  The examiner supported her opinion by her review of the evidence in file, asserting that the Veteran's service treatment records indicated that the Veteran's hypertension did not have onset during active service.  Medical records indicated that his hypertension was not incurred, during ACDUTRA, nor was there a causal injury during either ACDUTRA or INACDUTRA.  Therefore, it was less likely than not that hypertension was incurred in or caused by, or during, service.

The Board finds that the August 2017 VA examiner's opinion that the Veteran's hypertension was less likely than not related to his service is the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  The August 2017 VA examiner's opinion was definitive, based upon a complete review of the Veteran's entire claims file, and in consideration of the Veteran's reported and documented history.  The examiner's opinion also considered findings of an in-person evaluation, including assessment of the Veteran and current and repeated blood pressure readings.

Moreover, the VA examiner's opinion is consistent with the evidence of record.  Treatment records shows Veteran had no history of hypertension during his active service with the Army.  See STRs, dated February 1970-April 1973.  Rather, the first objective evidence of hypertension came in 1990, over 15 years after discharge from active duty.  See STRs, dated March, April 2000; DD-214.  As such, the evidence does not demonstrate that the Veteran's hypertension was incurred in or aggravated by active service.

While the Veteran's VA treatment records indicated an initiation of treatment for hypertension in 1990, there is no evidence that this was incurred during periods of ACDUTRA, nor that it was caused by an injury during INACDUTRA.  See  VA Treatment Records, dated March 1990; STRs, dated July 1989 through March 2000; see also Verification of ACDUTRA/INACDUTRA; DFAS records.

Evidence demonstrates that the Veteran's hypertension was not diagnosed within a year of separation from active service, nor was there evidence of continuity of symptomatology beginning within a year of separation.  Rather, the evidence demonstrates that the condition was diagnosed a number of years after military service.  As previously noted, when considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson, 12 Vet. App. at 459, aff'd sub nom. Maxson, 230 F.3d at 1333; see also Forshey, 12 Vet. App. at 74, aff'd sub nom. Forshey, 284 F.3d at 1358 (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  The lack of treatment for, or a diagnosis of, hypertension for a number of years following separation from active duty tends to suggest that this condition did not manifest during military service or within one year following separation.  As such presumptive service connection is not warranted for the Veteran's hypertension.  38 C.F.R. §§ 3.307, 3.309 (2017).

The Board has again considered the Veteran's lay assertion that hypertension is a result of active military service.  However, as previously noted, the record does not reflect that the Veteran has the requisite training or expertise to offer a complex medical opinion, such as linking a current diagnosis of hypertension to military service many years earlier.  As such, the Veteran's opinions do not qualify as competent medical evidence of causation in this case.  

Given that the evidence demonstrates that the Veteran's hypertension was not incurred in or aggravated by the Veteran's active duty service, it was not an illness or injury incurred during ACDUTRA, nor was it an injury, or due to an injury, caused incurred during INACDUTRA, the evidence weighs against the finding that there was an in-service incident, injury, or event.  Thus, the Board finds that second Shedden element is not met.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable as to that period.  38 C.F.R. § 4.3 (2017).  For these reasons, the claim is denied.





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for gout, left great toe is denied.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


